MILLS, Judge.
In this workers’ compensation action, the employer/carrier appeal from an order awarding claimant permanent impairment benefits of $47,500. We reverse.
Claimant sustained a 24 percent impairment of the body as a whole when he lost all vision in his left eye as a result of an industrial accident on 9 October 1979. The employer/carrier voluntarily paid the claimant permanent impairment benefits of $1,200 calculated correctly pursuant to Section 440.15(3)(a)l, Florida Statutes (1979).
Claimant, however, contended the 1982 increase in permanent impairment benefits (Chapter 82-237, Laws of Florida), was retroactive to 1 August 1979. The parties submitted the question to the deputy commissioner who found the 1982 increase retroactive.
We recently held in Recon Paving, Inc. v. Cook, 439 So.2d 1019 (Fla. 1st DCA 1983), that the 1982 increase in permanent impairment benefits is not retroactive. We also note that an award of permanent impairment benefits of $47,500 for the loss of one eye is excessive even under the law as most recently amended.
REVERSED.
WENTWORTH, J„ .and McCORD, Guyte P., Jr., (Ret.), Associate Judge, concur.